            Case 1:20-cv-05449-VEC Document 16 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
ALLEN SOLOMON,
                                                           Case Number 1:20-cv-05449-VEC
                          Plaintiff,

        -against-

CURT SZYMANSKI, and CAFFEINATION                           NOTICE OF MOTION
TITLE, LLC, a Wisconsin limited liability
company,

                           Defendants.
------------------------------------------------------X

        PLEASE TAKE NOTICE that, based on the accompanying Memorandum of Law,

Defendants, CURT SZYMANSKI and CAFFEINATION TITLE, LLC, by and through

undersigned counsel, move this Court to dismiss Plaintiff’s Complaint under Fed. R. Civ. P.

12(b)(2).

                                                    Respectfully Submitted,

                                                    Law Offices of Nolan Klein, P.A.
                                                    Attorneys for Defendants
                                                    5550 Glades Road, Ste. 500
                                                    Boca Raton, FL 33431
                                                    PH: (954) 745-0588

                                                By: /s/ Nolan Klein
                                                   NOLAN KLEIN, ESQ. (NK4223)
                                                   klein@nklegal.com
                                                   amy@nklegal.com

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing instrument was e-filed with the Clerk

of Court using CM/ECF, this 31st day of August, 2020.

                                                    By:     /s/ Nolan Klein
                                                           NOLAN KLEIN, ESQ.
                                                          (NK4223)
       Case 1:20-cv-05449-VEC Document 16 Filed 08/31/20 Page 2 of 2




                               SERVICE LIST:

JOSHUA D. LEVIN-EPSTEIN, ESQ.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Ph: (212) 792-0046
joshua.levinepstein.com
Attorney for Plaintiff




                                     2
